 Case 3:18-cv-00428-DMS-MDD Document 485 Filed 10/16/19 PageID.8899 Page 1 of 6




 1 JOSEPH H. HUNT                               ADAM L. BRAVERMAN
   Assistant Attorney General                   United States Attorney
 2 SCOTT G. STEWART                             SAMUEL W. BETTWY
 3 Deputy Assistant Attorney General            Assistant U.S. Attorney
   WILLIAM C. PEACHEY                           California Bar No. 94918
 4 Director                                     Office of the U.S. Attorney
 5 Office of Immigration Litigation             880 Front Street, Room 6293
   U.S. Department of Justice                   San Diego, CA 92101-8893
 6                                              619-546-7125
   WILLIAM C. SILVIS
 7 Assistant Director                           619-546-7751 (fax)
   Office of Immigration Litigation
 8
   SARAH B. FABIAN                              Attorneys for     Federal     Respondents-
 9 Senior Litigation Counsel                    Defendants
   NICOLE N. MURLEY
10
   Senior Litigation Counsel
11 Office of Immigration Litigation
   U.S. Department of Justice
12
   Box 868, Ben Franklin Station
13 Washington, D.C. 20044
   Telephone: (202) 616-0473
14
   Fax: (202) 616-8962
15
16
17
18
19                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
20
     MS. L, et al.,                             Case No. 18cv428 DMS MDD
21
                      Petitioners-Plaintiffs,
22                                              DEFENDANTS’ RESPONSE TO MMM
           vs.                                  PLAINTIFFS’ OCTOBER 4, 2019
23                                              LETTER TO THE COURT, ECF NO. 480
   U.S. IMMIGRATION AND CUSTOMS
24 ENFORCEMENT, et al.,
25
               Respondents-Defendants.
26
27
28
  Case 3:18-cv-00428-DMS-MDD Document 485 Filed 10/16/19 PageID.8900 Page 2 of 6




 1         On September 10, 2019, Defendants filed their opposition to Plaintiffs’
 2 Motion to Enforce Preliminary Injunction, ECF No. 464. In that filing, Defendants
 3
   articulated their position regarding parents who are separated based on a prosecution
 4
 5 for, and convictions of, 8 U.S.C. § 1326. See ECF No. 464 at 18 n.6 and 19 n.7. At
 6
     the September 20, 2019 hearing on Plaintiffs’ motion, the Court inquired of M.M.M.
 7
     counsel whether the government’s position implicated any issues in their case, and
 8
 9 M.M.M. counsel responded that they “would like to give that some thought.” Sept.
10
     20, 2019 Hearing Transcript at 69:16-17. The Court therefore gave M.M.M. counsel
11
     the option to brief the issue, and stated that if counsel wished to do so they should
12
13 contact the Court. Id. at 69:21-25.
14
           On October 4, 2019, M.M.M. counsel submitted a letter to the Court stating
15
     that counsel were “concerned that the Government’s proposal as set forth in
16
17 footnotes 6 and 7 of its Opposition could lead to the same problems that gave rise to
18
     the claims in MMM and Dora,” and that counsel “believe that a process in which
19
20 parents and children jointly decide on reunification, and have the option to reunify
21 for a joint reasonable fear and credible fear screening, would avoid violating parents’
22
     and children’s rights to seek relief from removal.” Letter, ECF No. 480, at 1. M.M.M.
23
24 counsel suggest that the Court defer ruling on the government’s process as laid out
25 in the footnotes until after it decided the Ms. L Plaintiffs’ Motion to Enforce, to “give
26
27
28

                                               1                              18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 485 Filed 10/16/19 PageID.8901 Page 3 of 6




 1 the parties an opportunity to work out the details of an appropriate process – with
 2 the input of relevant stakeholders – in light of the Court’s decision.” Id. at 2.
 3
          The Court should rule on the pending Motion to Enforce, including any ruling
 4
 5 related to the Government’s footnotes 6 and 7 that may be necessary or appropriate,
 6
     and reject M.M.M. counsel’s suggestion to delay resolution of the issues briefed in
 7
     that motion. As the government stated at the hearing, Defendants need full clarity on
 8
 9 the issues briefed in the pending motion and their opposition. Defendants have laid
10
     out their views clearly, including on the issue of how to treat parents separated for a
11
     section 1326 prosecution. Counsel’s letter improperly suggests that this Court should
12
13 allow those referred for prosecution for, and convicted of, an offense under section
14
     1326 to stay indefinitely in the United States (even though a violation of section
15
     1326 is a serious felony and those who illegally re-enter and whose previous orders
16
17 of removal are reinstated are barred from seeking asylum) (Letter at 1),
18
     simultaneously suggests that the Court should decline to rule fully on the pending
19
20 motion (Letter at 2), and further maintains that M.M.M. counsel should be able to
21 engage in a new round of negotiations about settlement relief (Letter at 2). None of
22
     those requests is proper. Defendants have laid out their position with regard to this
23
24 category of individuals in their brief, and counsel for M.M.M. have responded to the
25 Court’s invitation to submit briefing on this issue by submitting their letter to the
26
     Court. Counsel should not be permitted to decline the Court’s invitation to brief the
27
28

                                               2                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 485 Filed 10/16/19 PageID.8902 Page 4 of 6




 1 issue and then seek a further opportunity to negotiate the issue only after they learn
 2 how the Court intends to rule with regard to the broader issues in the pending
 3
   Motion. Defendants believe that this issue—along with other issues in the pending
 4
 5 Motion—is ripe for decision by this Court, and that further delaying any decision on
 6
     this issue is unnecessary.
 7
 8
     DATED: October 16, 2019               Respectfully submitted,
 9
10                                         JOSEPH H. HUNT
                                           Assistant Attorney General
11                                         SCOTT G. STEWART
                                           Deputy Assistant Attorney General
12
                                           WILLIAM C. PEACHEY
13                                         Director
                                           WILLIAM C. SILVIS
14
                                           Assistant Director
15
                                           /s/ Nicole N. Murley
16
                                           NICOLE N. MURLEY
17                                         Senior Litigation Counsel
                                           SARAH B. FABIAN
18
                                           Senior Litigation Counsel
19                                         Office of Immigration Litigation
                                           Civil Division
20
                                           U.S. Department of Justice
21                                         P.O. Box 868, Ben Franklin Station
22                                         Washington, D.C. 20044
                                           (202) 616-0473
23                                         (202) 616-8962 (facsimile)
24                                         Nicole.Murley@usdoj.gov

25                                         ADAM L. BRAVERMAN
26                                         United States Attorney
                                           SAMUEL W. BETTWY
27                                         Assistant U.S. Attorney
28

                                              3                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 485 Filed 10/16/19 PageID.8903 Page 5 of 6




 1
                                     Attorneys for Respondents-Defendants
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       4                           18cv428 DMS MDD
  Case 3:18-cv-00428-DMS-MDD Document 485 Filed 10/16/19 PageID.8904 Page 6 of 6




 1                              CERTIFICATE OF SERVICE
 2 IT IS HEREBY CERTIFIED THAT:
 3
          I, the undersigned, am a citizen of the United States and am at least eighteen years
 4
   of age. My business address is Box 868, Ben Franklin Station, Washington, DC 20044. I
 5
   am not a party to the above-entitled action. I have caused service of the accompanying
 6
   DEFENDANTS’ RESPONSE TO MMM PLAINTIFFS’ OCTOBER 4, 2019
 7
   LETTER TO THE COURT, ECF NO. 480 on all counsel of record, by electronically
 8
   filing the foregoing with the Clerk of the District Court using its ECF System, which
 9
   electronically provides notice.
10
11        I declare under penalty of perjury that the foregoing is true and correct.
12
     DATED: October 16, 2019                      s/ Nicole N. Murley
13                                                Nicole N. Murley
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              5                              18cv428 DMS MDD
